[Cite as In re S.K., 2021-Ohio-1866.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



IN RE: S.K.                                  :       JUDGES:
                                             :       Hon. William B. Hoffman, P.J.
IN RE: T.K.                                  :       Hon. John W. Wise, J.
                                             :       Hon. Earle E. Wise, Jr., J.
                                             :
                                             :       Case Nos. 2021 CA 8
                                             :                 2021 CA 9
                                             :
                                             :       OPINION



CHARACTER OF PROCEEDING:                             Appeals from the Court of Common
                                                     Pleas, Juvenile Division, Case Nos.
                                                     2018DEP00184 & 2018DEP00185


JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    June 1, 2021




APPEARANCES:

For Appellant-Father                                 For Appellee RCCS

JOHN S. DILTS                                        CHRISTOPHER ZUERCHER
28 South Park Street                                 GINA NENNIG
Mansfield, OH 44902                                  731 Scholl Road
                                                     Mansfield, OH 44907
For Mother

GEORGE KEYSER
44 Park Avenue W.
Suite 202
Mansfield, OH 44902
Richland County, Case Nos. 2021 CA 8 & 2021 CA 9                                       2


Wise, Earle, J.

      {¶ 1} Appellant-Father, T.K., appeals the January 22, 2021 judgment entries of

the Court of Common Pleas of Richland County, Ohio, Juvenile Division, transferring

custody of his children, S.K. and T.K., from their paternal grandmother to their paternal

great-uncle and aunt. Appellee is Richland County Children Services.

                        FACTS AND PROCEDURAL HISTORY

      {¶ 2} S.K., born September 2013, and T.K., born November 2015, are the

children of mother, K.W., and appellant.    On September 20, 2018, appellee filed a

complaint for each child requesting temporary custody of the children be granted to

paternal grandmother who at the time was taking care of the children. By orders filed

October 4, 2018, a magistrate granted temporary custody of the children to the

grandmother. A hearing was held on November 27, 2018, wherein mother agreed the

children were dependent children. At the time, appellant's whereabouts were unknown.

By decisions filed January 8, 2019 and amended decisions filed February, 2019, a

magistrate found the children to be dependent, and placed them in the temporary

custody of the grandmother with protective supervision to appellee.        By judgment

entries and amended judgment entries filed same dates, respectively, the trial court

approved and adopted the decisions.

      {¶ 3} On March 12, 2020, appellee filed ex parte motions for temporary custody

of the children due to concerns of mental health issues in the grandmother's home,

exposure to unsafe individuals, and adequate care. By orders filed March 12, 2020, a

magistrate granted the motions. Appellee placed the children with their paternal great-

uncle and aunt on April 1, 2020.
Richland County, Case Nos. 2021 CA 8 & 2021 CA 9                                        3


      {¶ 4} On May 21, 2020, appellee filed amended motions to terminate the

grandmother's temporary custody, and sought to grant temporary custody of the

children to the great-uncle and aunt.     Hearings were held before a magistrate on

October 1 and 2, 2020. By decisions filed October 20, 2020 and amended decisions

filed October 26, 2020, the magistrate granted legal custody of the children to the great-

uncle and aunt and terminated appellee's protective custody. By judgment entries filed

same dates, respectively, the trial court approved, adopted, and incorporated the

magistrate's decisions.

      {¶ 5} Appellant filed objections. By judgment entries filed January 22, 2021, the

trial court overruled the objections and reaffirmed and readopted the magistrate's

decisions.

      {¶ 6} Appellant filed an appeal in each case and assigned the following identical

assignments of error:

                                            I

      {¶ 7} "THE COURT ERRED IN THAT A VOLUNTEER PLACEMENT WITH A

RELATIVE APPROVED BY RICHLAND COUNTY CHILDREN SERVICES MAKES

THESE CHILDREN NON-DEPENDENT AND NOT SUBJECT TO LEGAL CUSTODY."

                                            II

      {¶ 8} "THE COURT ERRED IN MOVING THE CHILD FROM ONE RELATIVE

PLACEMENT TO ANOTHER RELATIVE PLACEMENT WITHOUT FINDING THE

CHILD STILL DEPENDENT AT THE FIRST PLACEMENT."
Richland County, Case Nos. 2021 CA 8 & 2021 CA 9                                         4




                                             I, II

       {¶ 9} In his two assignments of error, appellant challenges the change of

custody from the children's grandmother to their great-uncle and aunt.

       {¶ 10} In his appellate briefs at 5, appellant argues the children were not

dependent while residing with his mother, a "voluntary relative placement." We note

that although grandmother agreed to care for the children, the placement was made

pursuant to appellee's request and court orders.      The children were under the trial

court's jurisdiction. R.C. 2151.353(F)(1).

       {¶ 11} Upon a finding of dependency, a trial court may choose one of several

dispositions available under R.C. 2151.353. Subsection (A)(2) permits a trial court to

commit "the child to the temporary custody of * * * [a] relative residing within or outside

the state." Subsection (A)(3) permits a trial court to award legal custody to any person

who "files a motion requesting legal custody of the child or is identified as a proposed

legal custodian in a complaint or motion filed prior to the dispositional hearing by any

party to the proceedings." The children had been living with their great-uncle and aunt

for six months prior to the October hearings.

       {¶ 12} To the extent that appellant suggests the trial court failed to make a

finding of dependency while living in the grandmother's home, the trial court indeed

found the children to remain dependent children as of the time of the October hearings.

See Magistrate's Decisions filed October 20, 2020. Appellant does not cite to any case

law or statutory law to support any of his suggestions or arguments that the trial court
Richland County, Case Nos. 2021 CA 8 & 2021 CA 9                                        5


was required to make a finding of dependency in relation to the grandmother, a non-

parent.

      {¶ 13} In its decisions filed October 20, 2020, the magistrate found grandmother's

"mental health appears to have deteriorated." This finding is supported in the record.

T. at 25-30, 47, 50-51; Court's Exhibit 1. In its judgment entries filed January 22, 2021,

the trial court determined, "[a]ssuming the grandmother is not precluded from being the

child's legal custodian because of her mental health issues, that fact does not override

the other evidence establishing that it is in the child's best interest to be in the legal

custody" of the great-uncle and aunt. See T. at 27, 29-31, 49-51.

      {¶ 14} Upon review, we do not find any error by the trial court in changing

custody of the children from the grandmother to the great-uncle and aunt.

      {¶ 15} Assignments of Error I and II are denied.

      {¶ 16} The judgments of the Court of Common Pleas of Richland County, Ohio,

Juvenile Division are hereby affirmed.

By Wise, Earle, J.

Hoffman, P.J. and

Wise, John, J. concur.




EEW/db